Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,207,594 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims move certain limitations found in the independent claims of the patent into dependent claim form, but the overall scope of the claimed invention is unchanged. Specifically, Instant claims 24 and 30 each contain limitations found in independent claim 1 of the patent (which corresponds to independent claim 21 of the instant application) drafted in dependent form, and instant claims 33, 35 and 40 each contain limitations found in independent claim 12 of the patent (which corresponds to independent claim 32 of the instant application) also drafted in dependent form. The instant claims are anticipated or rendered obvious by the patent claims as follows:
Instant claim #
Equivalent Patent claim #(s)
Rationale/ Notes
21
1

22
2

23
3

24
1
Independent patent claim limitations are here drafted in dependent form
25
5

26
6

27
8

28
9

29
10

30
1
Independent patent claim limitations are here drafted in dependent form
31
11

32
12

33
12
Independent patent claim limitations are here drafted in dependent form
34
14

35
12
Independent patent claim limitations are here drafted in dependent form
36
6

37
17

38
18

39
20

40
12
Independent patent claim limitations are here drafted in dependent form


Claim Objections
Claims 24-26 are objected to because of the following informalities:  Claim 24 includes a typesetting error in line 1, there is no space after the number 21. Also, claims 25 and 26 depend on a cancelled claim. It appears based on the antecedent basis of claim terms that claims 25 and 26 should depend on claim 24. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 25 and 26 recites the limitation "the plurality of simulation engines". There is insufficient antecedent basis for this limitation in the claim. The Examiner questions whether claims 25 and 26 are intended to depend on claim 24, which does recite a plurality of simulation engines. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29, 32, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0072307 A1 to Perry et al.
Re claim 21, Perry discloses: A computer-implemented method for executing a game application on a user computing system: (Abstract, a server receives controller data packets from a network-connected game controller over a communication channel, for updating a game state of a video game, decodes the packets and directs generation of an updated game state of the video game using information in the packets, and transmits a video stream to a networked display system over a communication channel. Refer to Fig. 4 for an illustrative embodiment of an executed game application UI. 
[0210]-[0232] describe in detail the method steps of providing a multiplayer computer game, see also Fig. 8, and [0233]-[0244] describe in detail the method steps of transferring the computer game to client devices. 
[0260] describes that, ‘Game System P-200 optionally includes a Game Server P-230 configured to maintain the state of a video game based on commands from multiple geographically distributed game players. Portions of this state are provided to clients of Game Server P-230. Game Server P-230 may be, for example, used to support massive multiplayer online games such as World of Warcraft® or Eve Online®”
 by one or more hardware processor configured with computer executable instructions, executing a game application; ([0081] describes that, “Video Server System 120 can be configured to provide a plurality of different video games to different game players. Each of these different video games may be supported by a different Game Server 125 and/or published by different entities.” And [0128] describes that a processor 150 may execute software in order to perform the functions of game server 125.)
executing a simulation engine within the game application, wherein the simulation engine is configured to execute game logic that is configured to control simulation of a virtual environment within the game application, wherein the virtual environment comprises a plurality of virtual objects; ([0083] describes the ‘game engine’ unit of Video Source 130 which is equivalent to the claimed game logic simulation engine. Here it is described that, “The video game engine is configured to receive game commands from a player and to maintain a copy of the state of the video game based on the received commands. This game state includes the position of objects in a game environment, as well as typically a point of view. The game state may also include properties, images colors and/or textures of objects. The game state is typically maintained based on game rules, as well as game commands such as move, turn, attack, set focus to, interact, use, and/or the like. Part of the game engine is optionally disposed within Game Server 125. Game Server 125 may maintain a copy of the state of the game based on game commands received from multiple players using geographically disperse clients.
 [0175] describes the same game engine as it is applied to a plurality of unique sessions and users, describing that, “Game Server 125 further includes a Game Engine 320 configured to maintain the global state of a video game based on the received game commands and a set of game rules. Game Engine 320 also keeps track of individual game sessions and is configured to select and generate a subset of the global game state for each game session. These subsets are provided to different members of the plurality of clients. Typically each generated subset of the global game state is assigned to a particular member of the plurality of clients respectively. This assignment is based on a game session established between Game Engine 320 and the particular client.”
See also [0263] which contains a similar disclosure of the ‘game engine’.
[0310] additionally discloses that, “Game Logic P-410 is configured to receive game commands from one or more of Controllers P-210 and to process the received commands according to a set of game rules. These rules cover, for example, how avatars interact with other avatars or in game objects, avatar movement, game instance management, and/or the like. Game Logic P-410 is optionally also configured to generate audio data based on events within the game. This audio data may represent a gunshot, a crash, a splash, an engine, voice, flying, rain, music, or any other sound that could occur in a game. For example, an event such as one object hitting another may result in audio data representing a related sound. Game Logic P-410 includes hardware, firmware, and/or software stored on a computer readable medium.”)
executing a presentation engine within the game application, wherein the presentation engine is configured to generate and render frames for output on a display; 
(The ‘rendering logic’ unit of Video Source 130 disclosed by Perry is equivalent to the claimed ‘presentation engine’ used to generate and render frames. Regarding the ‘rendering logic’, Perry describes that: in [0084], “Video Source 130 typically includes rendering logic, e.g., hardware, firmware, and/or software stored on a computer readable medium such as Storage 155. This rendering logic is configured to create video frames of the video stream based on the game state. All or part of the rendering logic is optionally disposed within a graphics processing unit (GPU). Rendering logic typically includes processing stages configured for determining the three-dimensional spatial relationships between objects and/or for applying appropriate textures, etc., based on the game state and viewpoint. The rendering logic produces raw video that is then usually encoded prior to communication to Clients 110. For example, the raw video may be encoded according to an Adobe Flash® standard, .wav, H.264, H.263, On2, VP6, VC-1, WMA, […] The encoding process produces a video stream that is optionally packaged for delivery to a decoder on a remote device. The video stream is characterized by a frame size and a frame rate. Typical frame sizes include 800x600, 1280x720 (e.g., 720p ), 1024x7 68, although any other frame sizes may be used. The frame rate is the number of video frames per second. A video stream may include different types of video frames. For example, the H.264 standard includes a "P" frame and an "I" frame. I-frames include information to refresh all macro blocks/pixels on a display device, while P-frames include information to refresh a subset thereof. P-frames are typically smaller in data size than are I-frames. As used herein the term "frame size" is meant to refer to a number of pixels within a frame. The term "frame data size" is used to refer to a number of bytes required to store the frame.”
by the simulation engine, generating simulation state data for virtual objects within the virtual environment during a simulation cycle; (Refer again to the disclosure of a ‘game state’ maintained that includes the ‘position of objects in a game environment’ and ‘properties, images colors and/or texture of objects’ maintained based on ‘game rules, as well as game commands’ made by the user in [0083], [0175]. For additional details regarding a game state generated and maintained by the game engine and that is used to render a video stream, see: [0037]-[0038], [0040], [0049], [0070], [0072], [0081], [0084], [0087]-[0088]) 
generating graphical state data based at least in part on the simulation state data generated for the simulation cycle; 
[0083], “the game state is provided by Game Server 125 to Video Source 130, wherein a copy of the game state is stored and rendering is performed. Game Server 125 may receive game commands directly from Clients 110 via Network 115, and/or may receive game commands via Video Server System 120”
[0084], [0264], "rendering logic is configured to create video frames of the video stream based on the game state [...] Rendering logic typically includes processing stages configured for determining the three-dimensional spatial relationships between objects and/or for applying appropriate textures, etc., based on the game state and viewpoint.”
writing the graphical state data for a least a subset of the virtual objects to a state data package during the simulation cycle; 
[0040] describes that the system of Perry supports client-side game rendering in addition to server side rendering. Here Perry describes a “client side mode of game execution in which game logic is executed on the client to render the video stream based on the game state” which, “comprises providing the parts of the executable game content to the client” and [0249] describes that, “part of the video presented to the game player can be streamed from Video Server System 120 while another part of the video can be generated on Client 110B.”
[0046] describes, “generating the streaming game video based on the state of the video game; and providing the streaming game video from the video server system to the decoder via a second communication channel,”
[0084] describes that, “Video Source 130 typically includes rendering logic, e.g., hardware, firmware, and/or software stored on a computer readable medium such as Storage 155. This rendering logic is configured to create video frames of the video stream based on the game state. […] The rendering logic produces raw video that is then usually encoded prior to communication to Clients 110. […] The encoding process produces a video stream that is optionally packaged for delivery to a decoder on a remote device.”
[0093] describes that, “More than one of Clients 110 may each simultaneously receive both streaming game video and executable game content. Downloading code parallel to streaming video means that packets of executable game content are communicated to Client 110B at the same time as, or between packets of, the streaming game video
writing the state data package to a state stream during the simulation cycle, wherein the state stream is a portion of volatile memory allocated to receive the state data package; ([0105] describes that, “State Source 175 includes storage such as a hard drive and/or solid state memory configured to store a state of a video game. The stored state is optionally a subset of a global game state stored at Game Server 125, and is typically updated based on commands received from members of Clients 110 and/or state updates received from Game Server 125.”
[0178] describes that, “Game Server 125 further includes a State Storage 330 configured to store the global state and subsets thereof. State Storage 330 includes one or more static storage devices such as a hard drive, static memory, random access memory, and/or the like. The global state is optionally divided into several parts each representing a different region within a game.)
by the presentation engine, selecting at least a first state data package of a plurality of state data packages during a rendering cycle;  reading at least the first state data package from the state stream during the rendering cycle; updating a graphical state of the virtual environment based at least in part on the first state data package, generating a frame based at least in part on the updated graphical state of the virtual environment; and -2-Application No.: 17/645,440 Filing Date:December 21, 2021rendering the frame during the rendering cycle. 
[0083], “the game state is provided by Game Server 125 to Video Source 130, wherein a copy of the game state is stored and rendering is performed. Game Server 125 may receive game commands directly from Clients 110 via Network 115, and/or may receive game commands via Video Server System 120”
[0084], [0264], "rendering logic is configured to create video frames of the video stream based on the game state [...] Rendering logic typically includes processing stages configured for determining the three-dimensional spatial relationships between objects and/or for applying appropriate textures, etc., based on the game state and viewpoint.”
	Re claim 32, refer to the rejection of claim 21 wherein the apparatus is necessarily discussed in the rejection of the method.
Re claims 29, 38, [0040] describes that the system of Perry supports client-side game rendering in addition to server side rendering. Here Perry describes a “client side mode of game execution in which game logic is executed on the client to render the video stream based on the game state” which, “comprises providing the parts of the executable game content to the client”. This meets the instant claimed providing of state data necessary to recreate a graphical scene. 
Re claim 40, Refer again to the disclosure of a ‘game state’ maintained that includes the ‘position of objects in a game environment’ and ‘properties, images colors and/or texture of objects’ maintained based on ‘game rules, as well as game commands’ made by the user in [0083], [0175]. For additional details regarding a game state generated and maintained by the game engine and that is used to render a video stream, see: [0037]-[0038], [0040], [0049], [0070], [0072], [0081], [0084], [0087]-[0088],
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-27, 30-31, 33, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
Re claims 22, 31, 39, These claims recite a design-choice consideration of the simulation cycle (game logic) and rendering cycle (graphics), which Perry describes are distinct processes using distinct units of his Video Source 130, being different durations of time. Because it is not claimed that any particular duration of time elapsed for any processing function(s) solves a stated problem, serves a particular purposes or provides a stated advantage, such would have been found to be an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made. The Examiner notes that [0094] of Perry describes his invention as compatible with the claimed modification “the video frame is decoded separately from the executable game content”. The motivation to independently vary the length of game logic and graphical steps would be to conserve computing resources. In some instances, it may not be necessary to provide high frame-rate graphics even when a game state is advancing. 
Re claims 24-25, 35, these claims recites a duplication of parts of the simulation engine over the prior art. MPEP 2144.04, which describes legal precedent sources for obviousness rationale, cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Re claims 26, 36, this claim recites a further rearrangement of parts over the prior art, wherein a duplication of simulation engines are separately located.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In the instant case, because there is no evidence of unexpected operation of the invention by duplicating and rearranging parts, such would have been found to be obvious by one having ordinary skill in the art at the time of the invention.
Re claims 27, 37, these claims recite saving and streaming data simultaneously, which absent any claimed unexpected result, is not patentably significant over the prior art of Perry which already saves and streams packets comprising game state data, see again the rejection of claim 21. It would have been a further obvious matter of design choice what specific timing was used for saving and conveying data depending on the needs of the system. 
Re claims 30, 33, these claims effectively claim automation of a step – rendering without requiring input from the simulation engine. MPEP 2144.04 provides obviousness rationale for automating a manual activity, citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) As such it would have been obvious whether the execution of rendering cycles based on receipt of state data in Perry was automatic or not. 
Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of “Snapshot Interpolation”.
Re claims 23, 34, Although Perry discloses the same inventive concept substantially as claimed, including that graphics rendering could be performed client-side based on game state data that is streamed to the client, Perry does not go into detail as to whether the client can perform interpolation. 
“Snapshot interpolation” is an NPL reference that involves a client-side interpolation of streamed game data for the purpose of smoothing jitter. ‘Snapshot Interpolation’ teaches buffering streamed game update frames at the client so that they could be used for simulating physical states by interpolation – see “Linear Interpolation” starting in the last paragraph of p. 2/5 and continuing on p. 3/5, which include the description that, “What we do is instead of immediately rendering snapshot data received is that we buffer snapshots for a short amount of time in an interpolation buffer. This interpolation buffer holds on to snapshots for a period of time such that you have not only the snapshot you want to render but also, statistically speaking, you are very likely to have the next snapshot as well. Then as the right side moves forward in time we interpolate between the position and orientation for the two slightly delayed snapshots providing the illusion of smooth movement. In effect, we’ve traded a small amount of added latency for smoothness. You may be surprised at just how good it looks with linear interpolation @ 10pps”
It would have been obvious to one having ordinary skill in the art at the time of the invention that the invention of Perry, when operating in the client side rendering mode he discusses is optional, could have implemented interpolation of streamed game state data as taught by Snapshot interpolation for the same expected result of reducing jitter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715